       Case 2:18-cv-01021-GMN-CWH Document 15 Filed 01/03/19 Page 1 of 3



 1    JOHN H. PODESTA, ESQ.
      Nevada Bar No. 7487
 2    CHRISTOPHER D. PHIPPS, ESQ.
      Nevada Bar No. 3788
 3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
      300 South Fourth Street, 11th Floor
 4    Las Vegas, Nevada 89101
      (702) 727-1400; FAX (702) 727-1401
 5    John.Podesta@wilsonelser.com
      Christopher.Phipps@wilsonelser.com
 6    Attorneys for Defendant Mercury Casualty Company

 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10   SONDRA ELLIS, an individual,                             Case No. 2:18-cv-01021-GMN-CWH

11                           Plaintiff,                                   AMENDED
                                                                  STIPULATION AND ORDER FOR
12       vs.                                                        REMAND TO STATE COURT

13   MERCURY CASUALTY COMPANY, a foreign
     business entity; DOES I through XX, inclusive; and
14   ROE CORPORATIONS I through XX, inclusive,

15                           Defendants.

16

17             Plaintiff, SONDRA ELLIS, by and through her undersigned counsel of record, Steven Baker,
18    Esq., of the law firm of Bertoldo Baker Carter & Smith, and Defendant MERCURY CASUALTY
19    COMPANY, by and through its undersigned counsel of record, John H. Podesta, Esq., and
20    Christopher D. Phipps, Esq., of the law firm Wilson Elser Moskowitz Edelman & Dicker, LLP,
21    hereby stipulate and agree as follows:
22              (This Amended Stipulation and Order corrects mistaken accident dates from the original.)
23
               WHEREAS Plaintiff was involved in an April 21, 2014, motor vehicle accident, which has
24
      led to the filing of the Complaint in the instant action;
25
               WHEREAS Plaintiff was involved in a subsequent motor vehicle accident on March 25, 2015,
26
      for which Defendant is still in the process of adjusting Plaintiff’s claim and for which no action has
27
      been filed or is pending in any court;
28


     1408119v.1
       Case 2:18-cv-01021-GMN-CWH Document 15 Filed 01/03/19 Page 2 of 3




 1           WHEREAS the instant action had been removed to the United States District Court based

 2    upon diversity jurisdiction pursuant to 28 U.S.C. section 1441(a), et seq.;

 3           IT IS HEREBY STIPULATED AND AGREED THAT the Plaintiff’s claims arising out of

 4    the Complaint on file herein pertaining to the April 21, 2014, motor vehicle collision will not exceed

 5    $75,000.00 (Seventy-Five Thousand Dollars), and that Plaintiff agrees to limit recovery to that

 6    amount;

 7            IT IS HEREBY FURTHER STIPULATED AND AGREED THAT the instant action be

 8    remanded back to the Eighth Judicial District Court in and for Clark County, State of Nevada, for

 9    all further proceedings; and

10            IT IS HEREBY FURTHER STIPULATED AND AGREED THAT in the event an action is

11    ultimately filed with respect to the subsequent motor vehicle accident, each side reserves all rights

12    and defenses relative to the subsequent motor vehicle accident, including the right to seek removal

13    and consolidation of the cases involving uninsured motorist benefits under defendant’s policy for

14    the two motor vehicle accidents.

15       Respectfully Submitted,

16     DATED this 3rd day of January, 2019.               DATED this 3rd day of January, 2019.
17     WILSON ELSER MOSKOWITZ                             BERTOLDO BAKER CARTER & SMITH
       EDELMAN & DICKER LLP
18
       /s/ Christopher D. Phipps                          /s/ Steven Baker, Esq.
19     JOHN H. PODESTA, ESQ.                              STEVEN M. BAKER, ESQ.
       Nevada Bar No. 7487                                Nevada Bar No. 4522
20     CHRISTOPHER D. PHIPPS, ESQ.                        7408 w. Sahara Avenue
       Nevada Bar No. 3788                                Las Vegas, Nevada 89117
21     300 South Fourth Street, 11th Floor                Attorneys for Plaintiff
       Las Vegas, Nevada 89101-6014
22     Tel: 702.727.1400/Fax: 702.727.1401
       Attorneys for Defendant Mercury Casualty
23     Company
24     Benjamin J. Carman, Esq.
       Nevada Bar No.: 13565
25     Ranalli Zaniel Fowler & Moran, LLC
       2400 W. Horizon Ridge Pkwy.
26     Henderson, NV 89052
       Attorneys for Defendant Mercury Casualty
27     Company
28
                                                       -2-
     1408119v.1
       Case 2:18-cv-01021-GMN-CWH Document 15 Filed 01/03/19 Page 3 of 3




 1

 2                                           AMENDED ORDER

 3           The Court having considered the Amended Stipulation of the parties and for good cause

 4    there appearing,
 5
              IT IS HEREBY ORDERED, ADJUDGED AND DECREED the Plaintiff’s claims arising
 6
      out of the Complaint on file herein pertaining to the April 21, 2014, motor vehicle collision may
 7
      not exceed $75,000.00 (Seventy-Five Thousand Dollars);
 8
              IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED, that the instant
 9

10    action is matter be remanded to the Eighth Judicial District Court in and for Clark County, State of

11    Nevada, for all further proceedings; and
12            IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED that should an
13
      action be filed by Plaintiff related to the subsequent motor vehicle accident, both parties have
14
      reserved all rights and defenses relative to the subsequent motor vehicle accident, including the right
15
      to seek removal and consolidation of the cases involving the two motor vehicle accidents
16
                           9 day of January, 2019.
             DATED this _____
17

18

19

20                                                      ___________________________________
                                                        Gloria M. Navarro, Chief Judge
21                                                      United States District Court
22

23

24

25

26

27

28
                                                        -3-
     1408119v.1
